Case 2:19-cv-08612-PSG-JC Document 157-8 Filed 09/14/20 Page 1 of 4 Page ID #:3047




                                 Exhibit 1
                                Allen Deposition Excerpts
Case 2:19-cv-08612-PSG-JC Document 157-8 Filed 09/14/20 Page 2 of 4 Page ID #:3048

                                     Atkinson-Baker, Inc.
                                       www.depo.com


      1                    UNITED STATES DISTRICT COURT

      2                   CENTRAL DISTRICT OF CALIFORNIA

      3                             WESTERN DIVISION

      4   - - - - - - - - - - - - - - - - - )

      5   RELMAN COLFAX PLLC,                         )

      6               Plaintiff,                      )

      7        vs.                                    ) Case Number:

      8   FAIR HOUSING COUNCIL OF                     ) 2:19-cv-08612 PSG (JCx)

      9   SAN FERNANDO VALLEY AND MEI LING, )

     10               Defendants.                     )

     11   - - - - - - - - - - - - - - - - - )

     12   MEI LING,                                   )

     13               Counterclaimant,                )

     14        vs.                                    )

     15   RELMAN COLFAX, PLLC,                        )

     16               Counterdefendant.               )

     17   - - - - - - - - - - - - - - - - - )

     18                     30(b)(6) ZOOM DEPOSITION OF

     19        RELMAN COLFAX, PLLC by and through MICHAEL ALLEN

     20                         MONDAY, JUNE 8, 2020

     21


                                     30(b)(6) Michael Allen
                                        June 08, 2020                             1
Case 2:19-cv-08612-PSG-JC Document 157-8 Filed 09/14/20 Page 3 of 4 Page ID #:3049

                                    Atkinson-Baker, Inc.
                                      www.depo.com


      1        Q.    What is your best memory of what was said in that

      2   conversation with the Fair Housing Council?

      3        A.    We're talking about a conversation that would

      4   have been close to ten years ago.          And my best recollection

      5   is that have been conveyed our belief that there was at

      6   least a plausible or viable claim under the False Claims

      7   Act that it would make sense to proceed, consider

      8   proceeding with the submission of the disclosure statements

      9   to the Department of Justice, and concurrent or near

     10   concurrent filing of a matter under seal.         And that a

     11   representation for purposes of litigation would be a

     12   prudent step for all parties.

     13        Q.    Anything else in that conversation that you

     14   recall?

     15        A.    Not that I recall.

     16        Q.    Before sending the retainer agreement to the FHC,

     17   did you discuss with anyone at the FHC the terms of the

     18   proposed retainer agreement?

     19        A.    Other than broadly speaking in conversations

     20   perhaps as early as spring with Sharon Kinlaw that the firm

     21   would not charge the Fair Housing Council for its time or


                                   30(b)(6) Michael Allen
                                      June 08, 2020                             65
                                                                                 YVer1f
Case 2:19-cv-08612-PSG-JC Document 157-8 Filed 09/14/20 Page 4 of 4 Page ID #:3050

                                    Atkinson-Baker, Inc.
                                      www.depo.com


      1   its costs going forward, that if there was no favorable

      2   outcome on behalf of the Fair Housing Council that the

      3   Fair Housing Council would owe my firm nothing and that the

      4   fee-shifting provisions of the False Claims Act would

      5   permit us to seek recoupment or reimbursement of fees under

      6   certain circumstances from the Defendants.

      7              And that my firm also would be willing to take on

      8   the risk of the litigation both in terms of time and

      9   expenses in exchange for a contingent or one-third share of

     10   any recovery.    I don't think I had any other conversations

     11   with them in advance of sending the retainer fee.

     12        Q.    With whom did you have that conversation?

     13        A.    As I said, I don't know if it was a single

     14   conversation or whether it was repeated.          My best

     15   recollection is that that conversation or elements of it

     16   would have been with Sharon Kinlaw.

     17              As it deals with the Fair Housing Council,

     18   obviously, a parallel conversation or conversations with

     19   Ms. Ling with respect to the same issues.

     20        Q.    Pardon me just a second.

     21              (Pause.)


                                   30(b)(6) Michael Allen
                                      June 08, 2020                           66YVer1f
